Citation Nr: 1816919	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-31 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Zi-Heng Zhu
INTRODUCTION

The Veteran served on active duty from October 1965 to August 1967. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In June 2017, the Veteran presented testimony at Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDINGS OF FACT

The evidence shows that the Veteran's current bilateral hearing loss and tinnitus are related to in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385, 4.85 (2017). 

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110 (2012).  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a relationship between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

In addition, certain chronic diseases, including sensorineural hearing loss and tinnitus, as organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017). 

The Veteran maintains that he has a current bilateral hearing loss disability and tinnitus, both of which are the direct result of noise exposure during active service.  The Veteran specifically asserts that his hearing loss and tinnitus are the result of in-service exposure to traumatic noise during the performance of duties, working on aircraft carriers and at airfields.  At a June 2017 Board hearing, the Veteran explicitly testified that he was exposed to traumatic noise while working close to operating plane and jet engines.  The Board notes that a review of the relevant and competent medical evidence of record, to include several positive opinions from both private and VA medical professionals demonstrates that it is at least as likely as not that the Veteran's hearing loss and tinnitus are related to  active service, and service connection is warranted. 

The Veteran has been diagnosed with both bilateral sensorineural hearing loss and tinnitus, as demonstrated by several audiological examinations to include a VA audiological examination in July 2013.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017); Hensley v. Brown, 5 Vet. App. 155 (1993).  A review of audiograms performed during the pendency of the appeals period shows that the Veteran has a current bilateral hearing loss disability for VA purposes, as the Veteran had bilateral puretone threshold levels shown to be greater than 40 decibels in at least one frequency, and bilateral speech recognition scores on the Maryland CNC test of below 94 percent.  

Moreover, the Veteran has also been consistently diagnosed by both VA and private audiologists with recurrent tinnitus.  The Veteran, as a lay person, is also competent to report such observable manifestations such as ringing in his ears.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, the Board finds that the record does show a current disability of tinnitus. 

The Board further finds that the evidence of record is sufficient to establish service noise exposure or acoustic trauma.  Specifically, the Board notes that the Veteran's military occupational specialty was plane-captain, working with aircrafts and jets, on both airfields and carriers.  During the Board hearing, the Veteran noted that he worked next to active engines of jets such as A-4s, with minimal ear protection.  Accordingly, the Board finds that those lay statements of noise exposure, corroborated by the Veteran's confirmed duties during active service are credible and consistent with the circumstances of his service, and are sufficient to establish an in-service exposure to noise.  38 U.S.C. § 1154(a) (2012); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)

There are both positive and negative opinions with regards to the etiology of hearing loss and tinnitus.  The Veteran has submitted several positive opinions etiologically connecting hearing loss and tinnitus to active service.  The Veteran initially submitted several short notes from Dr. B. R., concluding that the Veteran's hearing loss and tinnitus were both, as likely as not, etiologically related to service noise exposure.  Along with these notes, submitted in January 2010, October 2011, December 2012, and December 2013, Dr. B. R also submitted audiometric testing. 

In early July 2013, VA obtained a VA Disability Benefits Questionnaire (DBQ) with regard to etiology of hearing loss.  The VA examiner, Dr. G.R.C., upon examination of the record and medical history, determined that hearing loss and tinnitus were related to noise exposure during active service.  The examiner based that opinion on the Veteran's duties working on, or near, loud aircraft engines, and the high probability of severe noise exposure and acoustic trauma.  

A July 2013 VA audiology examination diagnosed bilateral hearing and tinnitus.  After reviewing the findings of the examination and the claims file, the examiner Dr. J. A., noted a negative finding with regard to any etiological relationship between hearing loss and tinnitus, and service noise trauma.  Specifically, the examiner's conclusion was based on the fact that the service medical records were silent for any complaint or treatment for hearing loss or tinnitus during service, and that the separation audiological examination did not show any hearing loss at separation from active service.  The examiner concluded that hearing loss and tinnitus were less likely than not due to active service. 

In March 2017, the Veteran submitted another private audiological examination and opinion.  The examiner, Dr. N. R., found that hearing loss and tinnitus were etiologically related to active service.  Dr. N. R. opined that the nature of the Veteran's hearing loss, which was sloping high frequency hearing loss, was consistent with the type of noise exposure and acoustic trauma the Veteran experienced during service.  The examiner explicitly noted that delayed-onset of that type of hearing loss and tinnitus was common in that type of exposure.  

The Board in considering all the relevant medical evidence of record finds that the evidence is at least in equipoise with regard to whether hearing loss and tinnitus are related to active service.  While the positive opinions from Dr. B.R., and VA examiner Dr. G. R. C., are inadequate with regard to providing a rationale for the positive nexus conclusions, the later July 2013 VA opinion, from Dr. J. A., and the March 2017 opinion submitted by Dr. N. R., demonstrate adequate rationales.  Upon further review, the Board finds that the March 2017 private examiner's opinion to be more probative than the VA opinion.  

Specifically, the Board assigns less persuasive value to that July 2013 VA opinion, as it did not address the Veteran's lay assertions of onset and continuity, and based the negative opinion solely upon the absence of documented hearing loss upon separation.  Service connection is not precluded for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Hensley v. Brown, 5 Vet. App. 155 (1993); Ledford v. Derwinski, 3 Vet. App. 87 (1992).  Furthermore, the examining VA audiologist did not reconcile the opinion with the opinions already of record from both the July 2013 VA examiner and the Veteran's private audiologist, Dr. B. R., noting the opposite conclusion.

Therefore, as the July 2013 VA medical opinion forms an inadequate foundation upon which to base a denial of entitlement to service connection, the Board must find that the March 2017 private opinion, positively linking the Veteran's current disabilities and his active service, to be more probative. 

Accordingly, the Board finds that the evidence of record demonstrates that hearing loss and tinnitus are etiologically related to noise exposure during active service.  Therefore, service-connection is warranted, and the claim for service connection for bilateral hearing loss and tinnitus must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to service connection for bilateral heading loss is granted. 

Entitlement to service connection for tinnitus is granted. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


